DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 335-347 and 349 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US 2019/0318841 A1 hereinafter Hornung) in view of Huang (US 2014/0182881 A1).

Regarding claim 335, Hornung discloses in Fig.1, a cable (100) comprising: an inner electrical insulator (114) ; an electrically conductive wrapping (120) wrapped about the inner electrical insulator (114), wherein the wrapping defines a radially inner end (inner surface of 120) that faces the inner electrical insulator (114) and a radially outer end ( outer surface of 120) that is opposite the radially inner end,; and an electrically conductive coating (118) disposed  between the inner electrical insulator and the electrically conductive wrapping  (see 118 disposed between 114 and 120), wherein the electrically conductive coating prevents oxidation of the electrically conductive wrapping ( 118 helps protect the inner surface of 120).


Hornung is silent with respect to the wrapping radially overlaps itself so as to define an overlapped region
Huang discloses an electrically conductive tape (5; Fig.2B) having wrapping radially overlaps itself so as to define an overlapped region (see lap area in Fig.2B)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the configuration of Huang to modify the shielding tape of Hornung in order to have the shield current to not flow in the direction of the central axis of the cable abut helically along the shielding tap (see para 0071 of Huang).
	Regarding claim 336, Hornung fails to specifically disclose wherein the electrically conductive wrapping comprises copper.  
	Huang discloses the electrically conductive wrapping comprises copper (see para 0062).  

Regarding claim 337, Hornung discloses wherein the electrically conductive wrapping comprises a metal   foil (120 is a metal foil).
Hornung fails to specifically disclose wherein the electrically conductive wrapping comprises copper.  
	Huang discloses the electrically conductive wrapping comprises copper (see para 0062).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the copper material of Huang as a shielding material for Hornung since copper is great electrical conductor that has superior conductivity.

Regarding claim 338, Hornung discloses wherein the electrically conductive coating comprises a solid electrically conductive material (118 can be silver; see para 0033).  
Regarding claim 339, Hornung discloses wherein the electrically conductive material is non-flowable (118 can be silver; see para 0033).  .  
Regarding claim 340, Hornung discloses wherein the coating is metallic (see para 0033).  
Regarding claim 341, Hornung discloses wherein the coating comprises silver (see para 0033).  
Regarding claim 342, Hornung fails to specifically disclose wherein the wrapping is helically wrapped about the inner electrical insulator, such that the overlapped region is a helical overlapped region.  
	Huang discloses wherein the wrapping is helically wrapped about the inner electrical insulator, such that the overlapped region is a helical overlapped region (see Fig.2B).  

Regarding claim 343, Hornung fails to specifically disclose wherein the wrapping is longitudinally wrapped about the inner electrical insulator, such that the overlapped region is an axially overlapped region substantially along the axial direction. 
 Huang discloses wherein the wrapping is longitudinally wrapped about the inner electrical insulator, such that the overlapped region is an axially overlapped region substantially along the axial direction (see Fig.2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the configuration of Huang to modify the shielding tape of Hornung in order to have the shield current to not flow in the direction of the central axis of the cable abut helically along the shielding tap (see para 0071 of Huang).
Regarding claim 344 and 345, Hornung discloses an outer electrical insulator (104;para 0025) that surrounds the wrapping (120).  
 	Regarding claim 346 Hornung discloses, wherein the electrically conductive wrapping (120) is a first electrically conductive wrapping, and the electrical cable further comprises a second electrically conductive wrapping (170; 170 may be a metal seal wrap made of copper; para 0043) that surrounds the first wrapping (120).
  	Regarding claim 347 Hornung discloses, at least one electrical conductor (110 or 112;Fig.1) that extends along an axial direction, wherein the inner electrical insulator (114) surrounds the at least one electrical conductor along at least a portion of the length, and the electrically conductive wrapping provides electrical shielding to the at least one electrical conductor (120 provides electrical shielding to conductors 110 or 120;Fig.1).  
Regarding claim 349 Hornung discloses a twin axial cable (110 and 112) wherein the at last one electrical conductor comprises first and second electrical conductors that each extend along respective substantially parallel central axes that, in turn, are oriented along the axial direction (see orientation of 110 and 112 in Fig.1).  



Claim (s) 348 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US 2019/0318841 A1 hereinafter Hornung) in view of Huang (US 2014/0182881 A1 as applied to claim 347 above and further in view of Durakis et al. (US 3748369 hereinafter Durakis).
Regarding claim 348, Hornung fails to disclose wherein the electrical conductor is a single electrical conductor that extends along a respective central axis, and the central axis is oriented along the axial direction.  
Durakis discloses wherein the electrical conductor (12; Fig.1) is a single electrical conductor that extends along a respective central axis (see central axis of cable 10 in Fig.1), and the central axis is oriented along the axial direction (see Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the configuration of Durakis to modify the cable Hormung in order to transmit a power signal with a single voltage level for powering an electronic device.

Claim (s) 350 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US 2019/0318841 A1 hereinafter Hornung) in view of Huang (US 2014/0182881 A1 as applied to claim 335 above and further in view of  Hasan et al. (US 2017/0162300 A1 hereinafter Hasan).
Regarding claim 350, Hornung fails to disclose wherein the electrically conductive coating comprises one of Umicore Sealing 691 EL, CNT, and chemically plated metallic nanoparticles.  
Hasan discloses an electrical conductive coating made of CNT (106 para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Hasan to modify the conductive coating of Hornung in order to provide shielding for a cable (para 0001).


Claim (s) 351 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US 2019/0318841 A1 hereinafter Hornung) in view of Huang (US 2014/0182881 A1 as applied to claim 335 above and further in view of  Jiang et al. (US 2009/0255706 A1 hereinafter Jiang).
Regarding claim 351, Hornung fails to specifically disclose wherein the inner electrical insulator comprises a foam.
	Jiang discloses an inner electrical insulator (130; para 0029) comprises a foam (130 is a foamed polyethylene material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Jiang to modify the insulating layer of Hornung in order to provide an electrically insulating material that surrounds a conductor with better dielectric properties.


Pertinent Art
Seigerschmidt (US2006/0131061 A1) Daumand (US 2014/0299348 A1) and Sugiyam (US 2015/0170800 A1).
Seigerschmidt discloses a cable surrounded by a shielding.
Daumand discloses a data transmission cable with quad conductors.
Sugiyama discloses a retention tape for a transmission cable.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 



/PETE T LEE/Primary Examiner, Art Unit 2848